                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

SYLVESTER LARNELL EVANS, JR.                                      CIVIL ACTION

VERSUS                                                            NO.    18-14178

STATE OF LOUISIANA                                                SECTION AL@ (3)

                                           ORDER

       The Court, having considered the petition, the record, the applicable law, the Magistrate

Judge's Report and Recommendation, and the lack of any objections thereto, hereby approves the

Magistrate Judge's Findings and Recommendation and adopts it as its opinion.   Accordingly,

       IT IS ORDERED that plaintiff’s complaint be and is hereby dismissed with prejudice for

failure to state a claim, for seeking monetary relief from a defendant who is immune from such

relief, and for improper removal.

       New Orleans, Louisiana, this 8th day of March, 2019.




                                            _________________________________
                                            UNITED STATES DISTRICT JUDGE
